Martin, J.
The plaintiff is appellant from a judgment dissolving an injunction, which he had obtained on the following grounds ; That the defendant had obtained a judgment against him on a note of hand, given as the consideration for the sale of a tract of land, purchased by him from the defendant; that an execution had been issued thereon, <fec.; that, since the rendition of the judgment, the plaintiff has discovered that the defendant had no title or claim to the land so sold ; and that one Mason is in possession of it, and has a good title thereto. The defendant claimed the dissolution of the injunction, on the grounds : First, that the plaintiff’s own statement shows that he is not entitled to the relief sought. Second, that the matter urged by him now, might have been pleaded in the suit in which the judgment enjoined was rendered. Third, that he seeks to arrest the execution of a judgment which he does not allege that he has paid, which was rendered by a competent court, and. is not attacked on the grounds of error or fraud, nor sought to be rescinded and annulled. It does not appear to us that the court erred. The defendant’s claim against the plaintiff is res judicata; or, at least, his execution cannot be resisted otherwise than by an appeal, or action of nullity, or on an allegation that the claim has been extinguished by payment, release, confusion, novation, or other legal mode of extinguishment.

Judgment affirmed.